Samuel L. Eilers
Assistant Federal Defender
FEDERAL PUBLIC DEFENDER
FOR THE DISTRICT OF ALASKA
425 G Street, Suite 800
Anchorage, Alaska 99501
Phone: (907) 646-3400
Fax: (907) 646-3480
Email: samuel_eilers@fd.org



                              UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF ALASKA

 UNITED STATES OF AMERICA                     Case No. 3:19-cr-00126-RRB-MMS
                                Plaintiff,    NOTICE OF INTENT TO CHANGE
                                              PLEA BEFORE UNITED STATES
                 vs.
                                              MAGISTRATE     JUDGE   VIA
 JUAN CAMARENA,                               VIDEOCONFERENCE
                                Defendant.


        PLEASE TAKE NOTICE that Defendant Juan Camarena intends to change his plea

to guilty to the one-count Indictment charging him with Felon in Possession of

Ammunition in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). See Dckt. 14. Mr.

Camarena also intends to admit the criminal forfeiture allegation. See id. There will be a

written plea agreement between the parties.

        Mr. Camarena, having been advised of his right to enter his guilty plea before a

United States District Judge under Federal Rule of Criminal Procedure 11, requests and

consents to have his plea taken by a United States Magistrate Judge. Mr. Camarena also

consents to have his plea taken via videoconference in light of the health and safety

concerns presented by the ongoing COVID-19 pandemic in the District of Alaska.

///




      Case 3:19-cr-00126-RRB-MMS Document 38 Filed 10/01/20 Page 1 of 2
         Defense counsel requests a Change of Plea Hearing during the week of October 13,

2020, or as soon thereafter as is convenient for the Court.

         DATED at Anchorage, Alaska this 1st day of October, 2020.

                                                              Respectfully submitted,

                                                              /s/ Samuel L. Eilers
                                                              Samuel L. Eilers
                                                              Assistant Federal Defender
                                                              Counsel for Juan Camarena


                   Certificate of Service:
I, Samuel L. Eilers, hereby certify that I electronically filed
the foregoing and any attachments with the Clerk of Court
for the United States District Court for the District of
Alaska by using the district’s CM/ECF system on October
1, 2020. All participants in this case are registered
CM/ECF users and will be served by the district’s CM/ECF
system.
/s/ Samuel L. Eilers




United States v. Juan Camarena
Case No. 3:19-cr-00126-RRB-MMS                                                             Page 2



        Case 3:19-cr-00126-RRB-MMS Document 38 Filed 10/01/20 Page 2 of 2
